Citation Nr: 0825734	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-43 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Jeffrey S. Lee, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1948 to February 
1954 and from March 1954 to March 1973.  The appellant seeks 
surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death.

In a November 2006 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, a July 2008 Order of 
the Court remanded the claim for readjudication in accordance 
with the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran was 
not service-connected for any disabilities at the time of his 
death.  The record reflects that the immediate cause of the 
veteran's death was renal carcinoma due to metastasis to the 
lungs.  However, it remains unclear whether the renal 
carcinoma was related to his period of active service.  

The appellant alleges that the veteran's renal carcinoma was 
related to his exposure to Agent Orange during active 
service.  A VA opinion in June 2004, the examiner found that 
the veteran's cause of death was the result of renal cell 
carcinoma with diffuse metastatic disease.  A July 2005 VA 
opinion shows that the examiner opined that the veteran's 
renal cell carcinoma with metastasis in the lungs was not 
related to his in-service kidney problems of pyelonephritis 
and prostatitis.  The examiner explained that there had been 
no evidence of renal cell carcinoma during the veteran's 
period of active service, and the presence of the carcinoma 
would not have fit the natural history of the disease anyway.  
The examiner also stated that although the veteran had 
presumptive exposure to Agent Orange, renal cell carcinoma 
was not one of the malignancies that was associated with 
Agent Orange exposure.  However, in forming that opinion, the 
VA examiner did not address December 1973 and January 1974 VA 
medical records that indicated that the veteran had kidney 
problems and a left kidney mass or abnormality following his 
discharge from service.  Similarly, the VA examiner did not 
discuss the December 1995 private medical records that showed 
that the veteran had a left kidney mass and malignant tumor 
in his rectum.

There is currently no competent medical opinion in the 
veteran's file as to whether his renal cell carcinoma was 
related to his period of active service.  In order to make an 
accurate assessment of the appellant's entitlement to service 
connection for the cause of the veteran's death, it is 
necessary to have a medical opinion discussing the 
relationship between the veteran's renal cell carcinoma and 
service based upon a thorough review of the record.  The 
Board therefore finds that an opinion addressing the etiology 
of this disorder is necessary in order to fairly decide the 
merits of the appellant's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA examiner to review 
the veteran's file and determine 
whether there was any relationship 
between the veteran's renal cell 
carcinoma and his period of service.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's renal cell 
carcinoma was etiologically related to 
or aggravated by his period of active 
service.  Specifically, the examiner 
should address the December 1973 and 
January 1974 VA medical records showing 
kidney problems and a left kidney mass 
and the December 1995 private medical 
records showing a left kidney mass and 
malignant tumor in the rectum, and 
discuss whether there is any 
relationship between those records and 
the veteran's renal cell carcinoma.  If 
necessary, the examiner should attempt 
to reconcile the opinion with the other 
medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

